         Case 1:20-cv-12155-NMG Document 18 Filed 02/18/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


               Ryan Cain
                Plaintiff


                    v.                                     Civil Action No. 20-cv-12155-NMG
       Supreme Advocates, Inc.
             Defendant



                             SETTLEMENT ORDER OF DISMISSAL


Gorton, D.J.

       The Court having been advised by counsel that this action has settled,


IT IS ORDERED that this action is hereby dismissed without costs and without prejudice to the


right of any party upon good cause shown within Twenty One (21) days to reopen the action if


settlement is not consummated.




                                                           By the Court,

                                                           /S/ Leonardo T. Vieira
2/18/2021                                                  _____________________
Date                                                       Leonardo T. Vieira
                                                           Docket Clerk
